PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (“Agreement”), dated December 22, 2015, by
and between FIRST GUARANTY BANCSHARES, INC. a Louisiana corporation (“Pledgor”)
and FIRST TENNESSEE BANK NATIONAL ASSOCIATION, having an office and place of
business in Memphis, Tennessee (“Lender”);


W I T N E S S E T H:


WHEREAS, Lender has extended certain loan and credit facilities to Pledgor
pursuant to that certain Loan Agreement between Lender and Pledgor of even date
herewith (the “Loan Agreement”), and all capitalized terms used but not
otherwise defined in this Agreement shall have the same meaning as set out in
the Loan Agreement; and
 
 
WHEREAS, pursuant to the Loan Agreement, Lender is willing to extend such loan
and credit facilities to Pledgor only upon Pledgor executing this Agreement for
the purpose of securing all Obligations (as hereinafter defined) of Pledgor to
Lender.


NOW THEREFORE, in consideration of the foregoing, and to enable Pledgor to
obtain loans and other extensions of credit from Lender and to induce Lender to
have transactions with Pledgor, Pledgor agrees as follows:


1. Pledge.  As collateral security for the payment and performance in full of
the Obligations, Pledgor hereby pledges, hypothecates, assigns, transfers, sets
over and delivers unto Lender, and hereby grants to Lender a first lien security
interest in, the collateral described in Schedule A, together with the proceeds
thereof and all cash, additional securities or other property at any time and
from time to time receivable or otherwise distributable in respect of, in
exchange for, or in substitution for any and all such pledged securities (all
such pledged securities, the proceeds thereof, cash, dividends, additional
securities and other property now or hereafter pledged hereunder are hereinafter
collectively called the “Pledged Securities”);


TO HAVE AND TO HOLD the Pledged Securities, together with all rights, titles,
interests, powers, privileges and preferences pertaining or incidental thereto,
unto Lender, its successors and assigns; subject, however, to the terms,
covenants and conditions hereinafter set forth.  Pledgee agrees to hold the
Pledged Securities to secure the payment of the Obligations and shall not
encumber or otherwise dispose of such Pledged Securities except in accordance
with the terms and provisions of this Agreement.


Upon delivery to Lender, the Pledged Securities shall be accompanied by executed
stock powers in blank and by such other instruments or documents as Lender or
its counsel may reasonably request.  Each delivery of certificates for such
Pledged Securities shall be accompanied by a schedule showing the number of
shares and the numbers of the certificates theretofore and then pledged
hereunder, which schedule shall be attached hereto as Schedule A and made a part
hereof.  Each schedule so delivered shall supersede any prior schedule so
delivered.


 
 

--------------------------------------------------------------------------------

 
2. Obligations Secured.  This Agreement is made, and the security interest
created hereby is granted to Lender, to secure full payment and performance of
any and all indebtedness and other obligations of Pledgor to Lender, direct or
contingent, however evidenced or denominated, arising under or related to that
certain Twenty-Five Million Dollar ($25,000,000.00) Loan governed by the Loan
Agreement, and all other indebtedness or obligations of Pledgor or Bank under or
evidenced by the Note, the Loan Agreement and other Loan Documents, as each of
them may be amended from time to time, in each case now existing or hereafter
arising under the Loan Documents (all of the foregoing, collectively, the
“Obligations”).


3. Representations and Warranties.  Pledgor hereby represents and warrants to
Lender (a) that Pledgor is the legal and equitable owner of the Pledged
Securities, that Pledgor has the complete and unconditional authority to pledge
the Pledged Securities being pledged by it, and holds the same free and clear of
all liens, charges, encumbrances and security interests of every kind and
nature; (b) that no consent or approval of any governmental body or regulatory
authority, or of any other party, which was or is necessary to the validity of
this pledge, has not been obtained; and (c) that the Pledged Securities
represent eighty-five percent (85.00%) of the issued and outstanding Capital
Stock of the Bank.  Pledgor further represents and warrants that no part of the
Obligations will be used to purchase or carry any “margin stock”, as defined in
Regulation U of the Board of Governors of the Federal Reserve System, 12 CFR
§ 221.1 et seq.


4. Covenants.  Pledgor hereby further covenants and agrees with Lender as
follows, until all Obligations have been fully paid and performed (or unless
specifically waived by Lender in writing):


(a) No Disposition, Etc.  The Pledgor shall not sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any of
the Pledged Securities, nor will it create, incur or permit to exist any pledge,
lien, mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any of the Pledged Securities, or any interest
therein, or any proceeds thereof, except for the lien and security interest
provided for by this Agreement.


(b) Share Adjustments.  All new, substitute, and additional shares, or other
securities, issued by reason of any share dividend, reclassification,
recapitalization, adjustment or other change declared or made in the capital
structure of the Bank (subject to obtaining Lender’s prior written consent
thereto as required by the Loan Documents), which are issued in respect of the
Pledged Securities, shall be delivered to and held by Lender under the terms of
this Agreement in the same manner as the Pledged Securities originally pledged
hereunder.


(c) Warrants and Rights.  In the event that subscription warrants or any other
rights or options shall be issued in connection with any of the Pledged
Securities (subject to obtaining Lender’s prior written consent thereto as
required by the Loan Documents), such warrants, rights, and options shall be
immediately assigned to Lender to be held under the terms of this Agreement in
the same manner as the Pledged Securities originally pledged hereunder.


 
2

--------------------------------------------------------------------------------

 
(d) No Dilution.  Pledgor shall not consent to, approve, or permit to occur any
change in the capital structure of the Bank which would result in any dilution
of the percentage of stock ownership represented by the Pledged Securities as
determined immediately prior to the acquisition of the Pledged Securities by
Pledgor.


5. Registration in Nominee Name; Denominations.  Lender shall have the right (in
its sole and absolute discretion) to hold the certificates representing the
Pledged Securities in its own name or in the name of the Pledgor, endorsed or
assigned in blank or in favor of Lender.  Upon request and delivery of
certificates representing the Pledged Securities to the issuer of the Pledged
Securities, Lender may have such Pledged Securities registered in the name of
Lender or any nominee or nominees of Lender.  Lender shall at all times have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.


6. Dividends.  Notwithstanding anything in this Agreement to the contrary, so
long as no Event of Default has occurred and is continuing, all cash dividends
paid in respect of the Pledged Securities, if any (subject to obtaining Lender’s
prior written consent thereto, if required by the Loan Documents), shall be the
property of Pledgor.  If any Event of Default occurs and is continuing, all such
cash dividends shall thereafter be paid to Lender and applied in reduction of
the Obligations, in such order of priority as Lender shall determine in its sole
discretion.


7. Voting Rights.


(a) Provided that no default or Event of Default shall have occurred and be
continuing hereunder or under any other Loan Documents:


(i) Pledgor shall be entitled to exercise or refrain from exercising the voting
rights attributable to the Pledged Securities or any part thereof for any
purpose not inconsistent with the terms and conditions of this Agreement and the
other Loan Documents, and


(ii) Lender will execute and deliver any proxies or other instruments reasonably
requested by Pledgor for the purpose of enabling Pledgor to exercise the voting
rights that it is entitled to exercise pursuant to subparagraph 7(a)(i).


(b) Upon the occurrence and during the continuance of an Event of Default
hereunder or under any other Loan Documents, all rights of Pledgor to exercise
or refrain from exercising the voting rights attributable to the Pledged
Securities or any part thereof pursuant to subparagraph 7(a)(i) or otherwise
shall cease, and Lender and its successors and assigns shall have the sole right
to exercise or refrain from exercising such rights after obtaining all necessary
regulatory approvals.  In furtherance of the foregoing, Pledgor hereby makes,
constitutes and appoints Lender and its officers as the proxies and
attorneys-in-fact of and for Pledgor, with full power to exercise or to refrain
from exercising any and all voting rights attributable to the Pledged Securities
upon the occurrence and during the continuance of any such default or event of
default.  The foregoing appointment and power, being coupled with an interest,
are irrevocable until the Obligations have been fully and irreversibly
satisfied.


 
3

--------------------------------------------------------------------------------

 
8. Remedies Upon Default.


(a) Upon the occurrence of any Event of Default, Lender shall have all of the
rights, powers, privileges, options and remedies of a secured party under the
Uniform Commercial Code as in effect in the State of Tennessee, and without
limiting the foregoing, Lender may (1) collect any and all amounts payable in
respect of the Pledged Securities and exercise any and all rights, powers,
privileges, options and remedies of the holder and owner thereof, and (2) sell,
transfer or negotiate the Pledged Securities, or any part thereof, at public or
private sale, for cash, upon credit or for future delivery as Lender shall deem
appropriate, including without limitation, at Lender’s option, the purchase of
all or any part of the Pledged Securities at any public sale by Lender.  Upon
consummation of any sale, Lender shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Pledged Securities so
sold.  Each such purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of Pledgor, and Pledgor
hereby waives (to the extent permitted by law) all rights of redemption, stay or
appraisal that Pledgor now has or may at any time in the future have under any
rule of law or statute now existing or hereinafter enacted.  Pledgor hereby
expressly waives notice to redeem and notice of the time, place and manner of
such sale.


(b) Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), applicable state
securities laws, and other applicable laws, rules and regulations (including
without limitation the rules and regulations of any Bank Regulatory Authority),
Lender may be compelled, with respect to any sale of all or any part of the
Pledged Securities, to limit purchasers to those who agree, among other things,
to acquire such Pledged Securities for their own account, for investment and not
with a view to the distribution or resale thereof.  Pledgor acknowledges that
any such private sales may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including, without
limitation, a public offering made pursuant to a registration statement under
the Securities Act), and, notwithstanding such circumstances, Pledgor agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that Lender shall have no obligation to engage in public
sales and no obligation to delay the sale of any of the Pledged Securities for
the period of time necessary to permit the issuer thereof to register such sale
under the Securities Act or under applicable state securities laws, even if
Pledgor would agree to do so.


(c) If Lender determines to exercise its right to sell any or all of the Pledged
Securities, upon written request, Pledgor from time to time shall, and shall
cause each issuer of the Pledged Securities to be sold hereunder to, furnish to
Lender all such information as Lender may request in order to determine the
number of shares and other instruments included in the Pledged Securities that
may be sold by Lender as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.


9. Application of Proceeds.  The proceeds of the sale of Pledged Securities sold
pursuant to Section 8, and the proceeds of the exercise of any of Lender’s other
remedies hereunder, shall be applied by Lender as follows:


 
4

--------------------------------------------------------------------------------

 
First:  To the payment of all costs and expenses incurred by Lender in
connection with any such sale, including, but not limited to, all court costs
and the reasonable fees and expenses of counsel for Lender in connection
therewith, and


Second:  To the payment in full of the Obligations, in such order of priority as
Lender shall determine, in its sole discretion, and


Third:  The excess, if any, shall be paid to Pledgor or any other person
lawfully thereunto entitled.


10. Reimbursement of Lender.  Pledgor agrees to reimburse Lender, upon demand,
for all expenses, including without limitation reasonable attorney’s fees,
incurred by it in connection with the administration (other than Lender's
general overhead expenses and subject to the terms of the Loan Agreement) and
enforcement of this Agreement, and agrees to indemnify Lender and hold it
harmless from and against any and all liability incurred by it hereunder or in
connection herewith, unless such liability shall be due to willful misconduct or
gross negligence on the part of Lender.


11. No Waiver.  No failure on the part of Lender to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by Lender preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  All remedies are cumulative and are not
exclusive of any other remedies provided by law.


12. Limitation of Liability.  The powers conferred on Lender hereunder are
solely to protect its interests in the Pledged Securities, and shall not impose
any duty upon Lender to exercise any such powers.  Except for the exercise of
reasonable care in the custody and preservation and return of the certificates
or other instruments representing Pledged Securities in its possession and the
accounting for monies actually received by it hereunder, Lender shall have no
duty as to any Pledged Securities.  Without limiting the generality of the
foregoing, Lender shall have no responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Securities, regardless of whether Lender
has or is deemed to have knowledge of such matters, (b) taking any necessary
steps (other than steps in accordance with the standard of care set forth above
to maintain possession of the certificates or other instruments representing
Pledged Securities in its possession) to preserve rights against any parties
with respect to the Pledged Securities, (c) taking any necessary steps to
collect or realize upon any of the Obligations or any of the Pledged Securities,
or (d) initiating any action to protect the Pledged Securities against the
possibility of a decline in market value.  Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the certificates or
other instruments representing Pledged Securities in its possession if such
items are accorded treatment substantially equal to that which Lender accords
its own property consisting of negotiable securities.


13. Counterparts.  This Agreement may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Agreement may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any corresponding acknowledgment, attestation, witness
or similar pages relating thereto from any such counterpart or copy hereof
executed by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.


 
5

--------------------------------------------------------------------------------

 
14. Binding Agreement.  This Agreement and the terms, covenants and conditions
hereof shall be binding upon and inure to the benefit of the parties hereto and
to all holders of indebtedness secured hereby and their respective successors
and assigns.


15. Further Assurances.  Pledgor agrees to do such further acts and things, and
to execute and deliver such additional conveyances, assignments, agreements and
instruments (including but not limited to the execution and delivery and filing
of UCC financing statements with respect to the security interests of this
Agreement), as Lender at any time may request in connection with the
administration and enforcement of this Agreement or relative to the Pledged
Securities or any part thereof or in order to assure and confirm unto Lender its
rights and remedies hereunder.


16. Severability.  If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement or the application of such provision to other
persons or circumstances shall not be affected thereby and shall be enforceable
to the greatest extent permitted by law.


17. Return of Pledged Securities.  Upon the irrevocable payment in full of the
Obligations and termination of any commitment of Lender to lend thereunder, at
the request of Pledgor, Lender shall promptly return and deliver the Pledged
Securities to Pledgor (unless otherwise required by law, in which case Lender
shall return and deliver the Pledged Securities to the party legally entitled
thereto).


18. Miscellaneous.


(a) This Agreement shall be governed by and construed according to the laws of
the State of Tennessee, without reference to the conflicts or choice of law
principles thereof.


(b) Neither this Agreement nor any provision hereof may be altered, amended,
modified or changed, nor may any of the Pledged Securities be released, except
by an instrument in writing signed by the party against whom enforcement of such
alteration, amendment, modification, change or release is sought.


 
6

--------------------------------------------------------------------------------

 
(c) The headings in this Agreement and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.


(d) Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all past, present or future
amendments, restatements, modifications, supplements, extensions, renewals or
replacements thereof, as the context may require.


(e) All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, schedules or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, schedules and exhibits of or to this Agreement unless
otherwise specified.  The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement.


(f) When used herein, (1) the singular shall include the plural, and vice versa,
and the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) ”include”, “includes” and “including” shall be
deemed to be followed by “without limitation” regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive “or” shall include the conjunctive “and”.


(g) Any reference herein to any law shall be a reference to such law as in
effect from time to time and shall include any rules and regulations promulgated
or published thereunder and published interpretations thereof.



 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor and Lender have executed this Agreement, or have
caused this Agreement to be duly executed by a duly authorized officer, all as
of the day first above written.




PLEDGOR:




FIRST GUARANTY BANCSHARES, INC.


By: /s/ Alton B. Lewis, Jr.


Name: Alton B. Lewis,
Jr.                                                                


Title: President and Chief Executive Officer




LENDER:


FIRST TENNESSEE BANK NATIONAL ASSOCIATION




By: /s/ R. Chuck
Hunt                                                               


Name: R. Chuck Hunt


Title: Vice
President                                                              







 
8

--------------------------------------------------------------------------------

 
